DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	Regarding Claim 10, Please remove the phrase “the method” in line 3.


Allowable Subject Matter
Claims 1 – 10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Deterding et al. (US 2018/0325385) teaches a wearable physiological monitoring device that monitors heart rate and pulse oximetry, Jang et al. (US 2017/0282011) measures biosignals of a subject performing activities (See Section 0075), Banet et al. (US 8,808,188) teaches a body worn sensor system that monitors blood pressure, Mulligan et al. (US 2016/0374625) teaches estimating or predicting a physiological state of a subject, Wisbey et al. (US 2016/0058318) Section 0104 teaches monitoring of heart rates or breathing rates, Aumer et al. (US 2016/0094899) Section 0090 teaches a biometric monitoring device that monitors heart rate and breathing rate inter alia, LeBoeuf et al. (US 2016/0361020) Section 0007 teaches monitoring recovery inter alia, Honeghan et al. (US 2010/0179438) Section 0013 teaches monitoring heart rate and breathing information inter alia.  The prior art of record, however, fails to teach or render obvious the following features:
obtaining metabolic equivalent (MET) values from a MET database based on the activity performed by the subject during a pre-defined time interval, wherein the database stores MET values of multiple activities (308); estimating activity intensity (Al) of the subject for the pre-defined time interval based on the MET values and the subject data (310); estimating an expected value of HR,BR and BP based on estimated Al, initial HR,BR,BP and their respective pre-determined normalizing constant (312); estimating an expected recovery duration (RD) based on estimated Al and its respective normalizing constant (314); extracting actual HR, BR and BP from sensed plurality of physiological data at the end of the activity performed by the subject (316); estimating an actual recovery duration (RD) depending on the duration taken by the subject for recovery (318); computing difference values between actual HR, BR, BP, RD and respective expected values of HR,BR, BP and RD (320); estimating a deviation factor based on the computed difference values and a pre-determined normalizing constant (322); classifying the subject’s fatigue as healthy or unhealthy fatigue based on the comparison of the deviation factor with a pre-determined standard value (324).
a MET obtaining module (210) for obtaining metabolic equivalent (MET) values from a MET database based on the activity performed by the subject during a pre-defined time interval, wherein the database stores MET values of multiple activities; an activity intensity estimator (212) for estimating activity intensity (Al) of the subject for the pre-defined time interval based on the MET values and the subject data; an expected value estimator (214) for estimating an expected value of HR,BR and BP based on estimated Al, initial HR,BR,BP and their respective pre-determined normalizing constant; an expected RD value estimator (216) for estimating an expected recovery duration (RD) based on estimated Al and its respective normalizing constant; an actual value estimator (218) for extracting actual HR, BR and BP from sensed plurality of physiological data at the end of the activity performed by the subject; an actual RD value estimator (220) for estimating an actual recovery duration (RD) depending on the duration taken by the subject for recovery; a difference estimator (222) for estimating difference values between actual HR, BR, BP, RD and respective expected values of HR,BR, BP and RD; a deviation estimator (224) for estimating a deviation factor based on the computed difference values and a pre-determined normalizing constant; and a Classification module (226) for classifying the subject’s fatigue as healthy or unhealthy fatigue based on the comparison of the deviation factor with a pre-determined standard value on the input/output interfaces (106).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Van Slyke et al. (US 2014/0221852) Section 0074 teaches a fourier transform used to process a photoplethysmogram (PPG) signal and Patel et al. (US 2016/0249174) Section 0051 teaches an inertial measurement unit (IMU) both of which are disclosed in Applicants’ specification but not claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877. The examiner can normally be reached Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAYMOND S DEAN/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        Raymond S. Dean
May 3, 2022